846 So.2d 1189 (2003)
John F. CURRY, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-2351.
District Court of Appeal of Florida, Fifth District.
May 16, 2003.
Rehearing Denied June 13, 2003.
John F. Curry, Jr., Daytona Beach, pro se.
No Appearance for Appellee.
THOMPSON, C.J.
John F. Curry, Jr. appeals the trial court's order denying his petition for writ of habeas corpus. We affirm.
Curry filed a petition for writ of habeas corpus in the Seventh Judicial Circuit, where he is incarcerated, contending that his sentence exceeded the statutory maximum. The trial court denied his petition noting that the proper method was for Curry to file a 3.800 motion to correct sentencing in the Sixth Judicial Circuit, where his conviction and sentence was imposed.
The trial court correctly asserted that Curry should have filed a 3.800 motion instead of a habeas petition. See Patterson v. State, 664 So.2d 31, 32 (Fla. 4th DCA 1995) (rule 3 motions completely supersede habeas corpus motions as the means of collateral attack of a judgment and sentence). The proper venue for such a motion is where the conviction and sentence were imposed. Bryant v. State, 780 So.2d 978 (Fla. 5th DCA 2001). Furthermore, Curry has cited no case law requiring the trial court to transfer a petitioner's case to the proper venue, and we have found no legal authority imposing a duty on the trial court to transfer a case such as the instant case. See Bryant, 780 So.2d at 979 (affirming the trial court's denial of the habeas corpus petition and agreeing with the trial court that Bryant was collaterally attacking his judgment and sentence, and the method was to file a timely 3.850 motion in the proper venue where sentence had been imposed); see also Brown v. Wainwright, 383 So.2d 754 (Fla. 4th DCA 1980) ("the order denying the petition for writ of habeas corpus indicating that appellant *1190 should file a motion for post conviction relief was correct and we affirm").
The trial court's order denying the petition for writ of habeas corpus is affirmed.
AFFIRMED.
PALMER and TORPY, JJ., concur.